Citation Nr: 0632099	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  98-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1962 to April 1964, 
with subsequent inactive service in the Naval Reserve from 
1985 to 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in March 2005, at 
which time it was remanded for further development.  


FINDING OF FACT

The veteran multilevel spondylolysis of L4-5 and L5-S1 with 
marked degenerative changes is of service origin.  


CONCLUSION OF LAW

Multilevel spondylolysis of L4-5 and L5-S1 with marked 
degenerative changes was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The veteran's service medical records reveal that he was 
involved in an automobile accident in October 1963.  He was 
sitting in the front passenger seat of the car and was thrown 
out of the automobile.  He had been asleep prior to the 
accident.  Physical examination performed at that time was 
essentially within normal limits except for tenderness over 
the right posterior thorax, over ribs 9 through 11.  There 
were no reported findings referable to the back.  The veteran 
was admitted for observation.  After seven days the veteran 
was discharged to duty.  

At the time of the veteran's March 1964 service separation 
examination, normal findings were reported for the spine and 
lower extremities.  

At the time of a March 1985 physical examination, normal 
findings were reported for the spine and lower extremities.  
On his March 1985 report of medical history, the veteran 
checked the no box when asked if he had recurrent back pain.  

At the time of September 1985, August 1986, and February 1988 
examinations, normal findings were again reported for the 
spine and lower extremities.  The veteran also checked the no 
boxes on reports of medical histories filled out at the time 
of each examination when asked if he had recurring back pain.  

Private treatment records dated from January 1962 to March 
1997 show that the veteran had back complaints in February 
and August 1971, and in February 1972.  In May 1987, it was 
reported that the veteran had been involved in an automobile 
accident the previous night, and was now complaining of low 
back pain.  Records dated through 1997, show occasional 
complaints of back pain.

In an August 1993 letter, the veteran's private physician, D. 
Spitzer, M.D., noted that the veteran had been involved in a 
motor vehicle accident while in the service thirty years 
earlier.  The veteran reported that he had spent "32 days 
flat on his back" but did not undergo surgery.  The veteran 
indicated that he did not recall being told of his diagnosis.  
X-rays taken in August 1993 revealed a very minor degree of 
spondylolisthesis at L5-S1.  A MRI scan revealed a small 
left-sided disc herniation at L3-4 and L4-5.  There was a bit 
of a spondylolisthesis at L5-S1 with some minor canal 
stenosis at this level.  

In October 1996, the veteran requested service connection for 
a low back disorder.  He reported that the automobile 
accident in 1963, and that he was hospitalized for 30 days 
with injuries to his lower back.  He noted that he had 
experienced pain and discomfort since that time.  He also 
reported that he was currently experiencing a loss of 
mobility.  

At a December 1996 VA examination, the veteran was noted to 
have sustained a low back strain due to a motor vehicle 
accident in 1963.  The veteran stated that when he stood or 
walked he had low back pain, which was relieved by lying 
down. The veteran indicated that the pain radiated into his 
right buttock.  X-rays revealed marked degenerative changes 
at multiple levels of the lumbosacral spine.  A MRI performed 
in July 1993 had revealed mild spondylolysis L5-S1 and 
degenerative disc disease at multiple levels.  

Following examination, diagnoses of chronic low back pain; 
history of lumbar strain due to motor vehicle accident in 
1963; obesity; and mild spondylolysis L5-S1 with marked 
degenerative changes of the lumbosacral spine, were rendered.  

In his January 1997 application for compensation, the veteran 
reported back pain and stiffness in his back muscles since 
the accident.  He also noted having "bad discs" and chronic 
back pain since 1993.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that an individual by the same name was involved 
in a motorcycle accident as a passenger in June 1992.  The 
individual was seen with complaints of back pain at that 
time.  

In a May 2004 statement in support of claim, the veteran 
asserted that he had never been in a motorcycle accident and 
that it had to be another individual with the same name.  He 
stated that there were four individuals with the same name in 
his town.  

In his November 1997 notice of disagreement, the veteran 
indicated that he clearly remembered complaining of pain in 
the mid right side and lower back.  He stated that he had 
lived with his back giving him pain for the past 34 years.  

In his July 1998 substantive appeal, the veteran again 
reported that he was thrown from the car and found 
unconscious in the woods.  He was first treated at an Air 
Force Hospital before moving to a Naval Hospital.  He stated 
that he remained confined to his bed during the remainder of 
his stay in the hospital.  He noted reporting having pain in 
his back and right side while he was hospitalized and could 
not explain why there was nothing in the record.  

In March 2005, the Board remanded this matter for further 
development, to include a VA examination.  The examiner was 
requested to render an opinion as to whether it was at least 
as likely as not that any low back disability found on 
examination was the result of injuries sustained in an 
automobile accident during service.  

The veteran was afforded the requested examination in July 
2005.  The examiner indicated that the claims folder had been 
completely reviewed.  The examiner noted from history 
supplied by the veteran that in 1963 the veteran was thrown 
from a car and was knocked unconscious in the woods.  He woke 
up being treated by a police officer who told him to relax as 
he was getting an ambulance.   He was placed on a stretcher 
and screamed as a result of pain on his right side and back.  
The veteran was first sent to an Air Force Hospital and then 
transferred to a Naval Base Hospital.  The veteran indicated 
that he complained of right side and back pain while 
hospitalized.  

The veteran complained of back pain since 1963.  It was a low 
back strain due to the motor vehicle accident.  The veteran 
stated that he was in constant pain.  He reported that it was 
worse when he walked or stood and that the pain would go to 
the groin.  Following examination, the diagnoses were chronic 
low back pain; history of lumbar strain due to motor vehicle 
accident while in service in 1963; and multilevel spondylosis 
of L4-5 and L5-S1 with marked degenerative changes of the 
lumbosacral spine.  

The examiner opined that it was more likely than not that the 
injury sustained in the motor vehicle accident during service 
was the cause of the low back pain and the low back 
disability.  The examiner again reported that the C file had 
been completely reviewed.  

In a November 2005 memorandum, the AMC requested that the C 
file be returned to the VA examiner and that he address the 
separation examination which showed a normal spine, the post-
service March 1985 examination showing a normal spine and the 
veteran's March 1985 report of medical history showing no 
history of recurrent back pain, and the lack of a diagnosis 
of back disability or head injury in the October 1963 
hospital report following the accident.  

In a December 2005 addendum, the examiner indicated that he 
had now completely reviewed the C file and "the veteran's no 
history of recurrent back pain."  He again stated that what 
he had dictated in the medical history section of the 
examination was provided by the veteran.  He wrote that his 
previous comment that the injury was sustained in the motor 
vehicle accident could not be proven.  He now said that he 
could not determine without resort to speculation whether the 
chronic back pain was caused by the motor vehicle accident.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

There is no dispute that the veteran has current multilevel 
spondylolysis of L4-5 and L5-S1 with marked degenerative 
changes, nor is there any doubt that he was involved in an 
auto accident in service.  The evidence thus supports the 
elements of a current disability and an injury in service.

The evidence is not clear as to whether the current back 
disability is related to the in-service accident.  The 
contemporaneous record does not show a back injury in 
service, nor did the veteran report chronic back pain when 
given the opportunity to do so on examinations in the 1980's.

On the other hand, the veteran is competent to report in-
service back injury, and he did have back symptoms in the 
1970's.  The VA examiner has provided an opinion that was 
reportedly the product of a review of the claims folder in 
support of the claim.

Although the examiner subsequently retreated from this 
opinion and noted that he had reported a history supplied by 
the veteran, an opinion based on a veteran's history is not 
incredible unless the veteran's statement is rejected.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The 
examiner did not reject the veteran's statements as recorded 
on the examination, and the history reported on the 
examination is not inconsistent with the service medical 
records.  Moreover, the examiner did not retreat from his 
previous statements that he had reviewed the claims folder in 
conjunction with the examination.

The evidence is in relative equipoise on the question of 
whether the current back disability is related to the 
accident in service.  In such a case, reasonable doubt must 
be resolved in favor of the veteran.  Therefore, service 
connection is warranted for multilevel spondylolysis of L4-5 
and L5-S1 with marked degenerative changes.


ORDER

Service connection for multilevel spondylolysis of L4-5 and 
L5-S1 with marked degenerative changes is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


